DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 10, 11 are objected to because of the following informalities:  each of the claims is missing appropriate punctuation at the end of some of the lines.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Salaberry (WO 01/34466).
For Claim 1, figures 1-11 of De Salaberry ‘466 disclose a flight vehicle comprising: a thrust module (2) configured to generate thrust for flight of the flight vehicle; a main module (1) located below the thrust module; and a joint module (3) configured to connect the thrust module to the main module up and down, wherein the joint module is configured to: connect the thrust module to the main module in order to enable the thrust module to relatively perform a roll motion and a pitch motion with respect to the main module such that: the thrust module enable to perform the roll motion and the pitch motion.
For Claims 2 and 4, figures 1-11 of De Salaberry ‘466 disclose that the joint module comprises: comprises a universal (cardan, gimbal) joint (49) comprising an upper joint member pivotable with respect to a first pivoting shaft extending in a horizontal direction; a lower joint member pivotably with respect to a second pivoting shaft orthogonal to the first pivoting shaft and extending in the horizontal direction; and a connection block disposed between the upper joint member and the lower joint member and to which the first pivoting shaft and the second pivoting shaft are connected.
For Claim 3, figures 1-11 of De Salaberry ‘466 disclose that the upper and lower joint member are arranged in series in an up and down direction. 
For Claim 5, figures 1-11 of De Salaberry ‘466 disclose a link module (4 and 5) configured to connect the thrust module to the main module, wherein the link module is configured to vary a distance between one side of the thrust module and the main module to enable the thrust module to relatively perform a roll motion and a pitch motion.
For Claim 6, figures 1-11 of De Salaberry ‘466 disclose that the thrust module comprises an arm (13) extending in a horizontal direction, and wherein the link module comprises: a rod unit (51) configured to connect between one side of the arm and the main module, and a driving unit (5) fixed to the main module and configured to vary a height of the rod unit in an up and down direction.
For Claim 8, figures 1-11 of De Salaberry ‘466 disclose that the arm (13) comprises a first and a second arm intersecting perpendicularly to each other, wherein the link module comprises a first link module (4) and a second link module (5), and wherein the first link module pivots the first arm with respect to the first pivot shaft, and the second link module pivots the second arm with respect to the second pivoting shaft.
For Claim 9, figures 1-11 of De Salaberry ‘466 disclose that the end of the rod unit and the arm are connected by a rod-end having a ball joint (50).
For Claim 10, figures 1-11 of De Salaberry ‘466 disclose a flight vehicle comprising: a thrust module (2) configured to generate thrust for flight of the flight vehicle; a main module (1) located below the thrust module; a joint module (3) configured to connect the thrust module to the main module up and down in a vertical direction and comprising a roll axis and a pitch axis; and a link module (4 and 5) where in the joint module comprises: a lower joint member connected to the main module; and an upper joint member disposed on the lower joint member and having an upper end connected to the thrust module, the upper joint member being connected to the lower joint member to perform a roll motion and a pitch motion with respect to the roll axis and the pitch axis such that the thrust module enables to perform the roll motion and the pitch motion with respect to the roll axis and the pitch axis independently from a posture of the main module, and wherein the link module is configured to vary a distance between a part of the thrust module and a part of the main module to enable the thrust module to perform the roll motion and the pitch motion with respect to the roll axis and the pitch axis.
For Claim 11, figures 1-11 of De Salaberry ‘466 disclose the link module comprises a first variable link module (4) and a second variable link module (5), wherein the first variable link module is configure to vary the distance between the part of the thrust module and the part of the main module to enable the thrust module to pivot with respect to the pitch axis; and where the second variable link module is configured to vary the distance between the part of the thrust module and the part of the main module to enable the thrust module to pivot with respect to the roll axis, wherein the first variable link comprises a ball joint (50) disposed on the roll axis, and wherein the second variable link module comprises: a ball joint (50) disposed on the pitch axis, such that the first and second variable link modules are connected to the thrust module via ball joints and the pitch motion of the thrust module by the first variable link module and the roll motion of the thrust module by the second variable link module are performed independently from each other.
For Claim 12, figures 1-11 of De Salaberry ‘466 disclose that the thrust module comprises a first arm (13) and a second arm (13) extending to intersect with a predetermined angle to each other, and wherein the link module (4 and 5) comprises a first and second variable link module, wherein the first variable link module is configured to vary a distance between a part of the first arm and a part of the main module to enable the thrust module to pivot with respect to the pitch axis, and wherein the second variable link module is configured to vary a distance between a part of the second arm and a part of the main module to enable the thrust module to pivot with respect to the roll axis.
For Claim 13, figures 1-11 of De Salaberry ‘466 disclose that the first and the second arm are orthogonal to each other, and where the arms extend in a parallel to any one of the roll axis and the pitch axis.
For Claim 14, figures 1-11 of De Salaberry ‘466 disclose a first connection member connected to the main module, wherein one end of the first variable link module is connected to the first connection member, and wherein a position at which the first variable link module and the first connection member are connected is on the roll axis.
For Claim 15, figures 1-11 of De Salaberry ‘466 disclose that the first variable link module and the first connection member are connected by a ball joint (50).
For Claim 16, figures 1-11 of De Salaberry ‘466 disclose that the first variable link module comprises: a first actuator; and a first link unit having a length varying by the first actuator.
For Claim 17, figures 1-11 of De Salaberry ‘466 disclose that the first link unit is located in a first virtual plane and has the length varying in the first virtual plane, and there the first virtual plane comprises a roll axis and has a direction parallel to the pith axis as a normal vector.
For Claim 18, figures 1-11 of De Salaberry ‘466 disclose that the first actuator is on the first arm. 
For Claim 19, figures 1-11 of De Salaberry ‘466 disclose that the first actuator has a first space portion in at least a part of a portion overlapping with the first virtual plane such that the first link unit is located on the first virtual plane and the first link unit is displace in the first virtual plane.
For Claim 20, figures 1-11 of De Salaberry ‘466 disclose a second connection member connected to the second arm (13), wherein one end of the second variable link module is connected to the second connection member, and wherein a position at which the second variable link module and the second connection member are connected is on the pitch axis.
For Claim 21, figures 1-11 of De Salaberry ‘466 disclose that the second variable link module and the second connection member are connected by a ball joint (50).
For Claim 22, figures 1-11 of De Salaberry ‘466 disclose that the second variable link module comprises: a second actuator; and a second link unit having a length varying by the second actuator. 
For Claim 23, figures 1-11 of De Salaberry ‘466 disclose that the second link unit is located in a second virtual plane and has the length varying in the second virtual plane; and wherein the second virtual plane comprises the pitch axis and has a direction parallel to an extension direction of the first arm as a normal vector.
For Claim 24, figures 1-11 of De Salaberry ‘466 disclose that the second actuator is connected to the main module.
For Claim 25, figures 1-11 of De Salaberry ‘466 disclose that the main module has a second space portion in at least a part of a portion overlapping the second virtual plane such that the second link unit is located on the second virtual plane and the second link unit is displaced in the second virtual plane.

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        7/16/2022